Citation Nr: 1000336	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  05-12 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1984 to 
February 1989 and March 1992 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  This matter was previously 
remanded by the Board in February 2007 for further 
evidentiary and procedural development.  

The issue on appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected disabilities 
prevent him from working at substantially gainful employment.  
After careful consideration of the record, the Board finds 
that the claim must be remanded for a VA medical opinion to 
clarify whether the Veteran's pes planus has an effect on his 
ability to maintain employment. 

Service connection is in effect for the Veteran for 
depression, secondary to pes planus (evaluated as 30 percent 
disabling), residuals of injury to left knee (evaluated as 20 
percent disabling), left shoulder injury residuals with 
degenerative arthritis (evaluated as 20 percent disabling), 
bilateral pes planus (evaluated as 10 percent disabling), and 
hypertension (evaluated as 10 percent disabling).  His 
combined rating is 70 percent.  No single disorder is rating 
above 40 percent; however his combined rating is 70 percent.  
Accordingly, while he meets the standard for consideration of 
a TDIU rating based on his combined rating, he fails the 
requirement that one of his disabilities be rated above 40 
percent as per 38 C.F.R. § 4.16(a).  

In a March 2008 deferred rating decision, the Appeals 
Management Center Rating Board (AMC) stated that the case was 
not ready-to-rate because there was no examination report in 
file.  The AMC determined that a VA examination was necessary 
to assess the Veteran's service-connected flat feet and its 
effect on the Veteran's employability, prior to determining 
his entitlement to a TDIU.  

The Veteran's last exam to determine the severity of his pes 
planus was in November 2003.  A claim for a total rating for 
compensation purposes based upon individual unemployability 
is essentially a claim for an increased rating.  See Hurd v. 
West, 13 Vet. App. 449 (2000).  Accordingly, it is necessary 
to determine if the Veteran's pes planus is deserving of an 
increased rating, prior to deciding his entitlement to a 
rating of individual unemployability.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that 
he identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
Veteran, attempt to obtain and associate 
with the claims file any medical records 
identified by the Veteran that have not 
been secured previously.

2. Once all available medical records 
have been received, arrange for a VA 
examination of the Veteran to determine 
the extent and severity of his service-
connected bilateral pes planus.  All 
indicated studies should be performed.  
The following considerations will govern 
the examination.

a. 	The claims file and a copy of this 
remand will be made available to 
the examiner, who will acknowledge 
receipt and review of these 
materials in any report generated 
as a result of this remand.

b. 	The examiner must discuss the 
extent to which the Veteran's 
service-connected bilateral pes 
planus affects his ability to 
secure or follow a substantially 
gainful occupation.  

An examination is required because 
the Veteran's claim for TDIU is 
effectively a claim for an 
increased rating for his service-
connected disabilities and the AMC 
determined that a decision could 
not be made on the TDIU without 
additional evidence on the 
Veteran's pes planus. 

3.  Readjudicate the issues on appeal.  
Readjudication should include 
consideration of whether referral of the 
Veteran's initial rating and TDIU claims 
to the Director, Compensation and 
Pension Service, for extraschedular 
consideration is warranted. See 38 
C.F.R. §§ 3.321(b), 4.16(b) (2009).

If any benefit sought remains denied, 
the Veteran and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  
Thereafter, subject to current appellate 
procedure, the case should be returned 
to the Board for further consideration, 
if otherwise in order. No action is 
required of the Veteran until he is 
otherwise notified by the RO.  By this 
action, the Board intimates no opinion, 
legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2009).






 Department of Veterans Affairs


